Hill, J.
The State of New York is the plaintiff in this action to recover possession of a part of lot No. 14, township 15, in the town of Indian Lake, Hamilton county. The land is a part of the Forest Preserve of the State of New York, and is also within, the Adirondack Park. The defendants received a deed dated October 19, 1917, from Edna Galusha. She received her title from Patrick Moynehan by a deed dated June 15, 1893. Moynehan had no written title to the premises, but claimed them by an oral conveyance from one John Maginn who was an official and agent of the Indian Lake Company, a corporation engaged in lumbering.
The State received a deed from the last-mentioned company dated September 2, 1897, and a tax deed dated March 4, 1899, the sale of the land for taxes having taken place on December 16, 1890. The deed from the Indian Lake Company conveyed all of township 15. But it contained the statement that “ a part thereof having been heretofore sold and conveyed ” a refund of two dollars and fifty cents an acre would be made to the State for such land as was successfully claimed by any prior grantee. The defendants urge that this reservation excepted lot 14 which had been orally conveyed. It is not necessary to consider or decide this question, as the facts proven clearly indicate that the tax deed is valid. It is attacked upon the ground that the notice to redeem which the then existing statute required shall be served upon an occupant was not served. No notice was given, but the finding of the trial court that lot 14 was unoccupied at all times between the tax sale in 1890 and the termination of the period of redemption on December 23, 1892, is sustained by the evidence. Title by adverse possession had not ripened prior to the time when the State received its deed. Adverse possession will not run against the State as to lands in the Forest Preserve. (People v. Baldwin, 197 App. Div. 285; affd., 233 N. Y. 672.)
In 1915 the State was defeated in an action brought against defendants’ grantor Galusha to obtain title to lot 11 which joins lot 14. The trial court in that case decided that Mrs. Galusha had obtained title by adverse possession. That judgment is not res judicata here, as it had to do only with lot 11, while the premises *23involved in this litigation are a part of lot 14. (Rudd v. Cornell, 171 N. Y. 114.)
The judgment should be affirmed, with costs.
Van Kirk, P. J., Hinman and Whitmyer, JJ., concur; Hasbrouck, J., dissents, with an opinion.